Citation Nr: 0941092	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  08-32 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.  

(The issue of whether there was clear and unmistakable error 
(CUE) in the Board of Veterans' Appeals December 1966 
decision that denied a rating in excess of 70 percent for 
paranoid schizophrenia is addressed in a separate decision).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and Veteran's son


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from February 1944 to 
April 1946.  He died in March 1973.  The appellant is the 
Veteran's widow (surviving spouse).    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2006 and April 2007 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The Board remanded this case in January 2009 for a Travel 
Board hearing.  In April 2009, the appellant and the 
Veteran's son presented testimony at a Travel Board hearing 
at the RO before the undersigned Veterans Law Judge.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a separate decision accompanying the present one, the 
Board has determined that its earlier December 1966 decision 
was clearly and mistakenly erroneous as to the reduction of 
the Veteran's service-connected schizophrenia from 100 to 70 
percent for the time period from July 1, 1966 to November 6, 
1967.

2.  But for the clear and unmistakable error in the Board's 
December 1966 decision, the Veteran would have been totally 
disabled for a continuous period of at least 10 years or more 
prior to his death.  

3.  From March 1, 1956 until his death on March [redacted], 1973, the 
Veteran was entitled to receive a total 100 percent rating 
for a period of 10 years or more.   


CONCLUSION OF LAW

The criteria are met for DIC under the provisions of 38 
U.S.C.A. § 1318 by way of clear and unmistakable error in a 
December 1966 Board decision.  38 U.S.C.A. § 1318 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Governing Laws and Regulations for 38 U.S.C.A. § 1318 Claim

If the Veteran's death is determined not to be service 
connected, as is the case here, pursuant to 38 U.S.C.A. § 
1318, entitlement to DIC may be established in the same 
manner as if the Veteran's death were service connected where 
it is shown that the death was not the result of willful 
misconduct, and the Veteran (1) was continuously rated 
totally disabled for the 10 years immediately preceding 
death, (2) was rated totally disabled for a period of at 
least five years from the date of his discharge or release 
from active duty or (3) was a former POW who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.22(a) (effective Jan. 21, 2000).  
The total rating may be schedular or may be a total 
disability rating based on unemployability (TDIU).  38 C.F.R. 
§ 3.22(c).  

DIC claims are no longer subject to a "hypothetical 
entitlement" analysis.  Rodriguez v. Peake, 511 F.3d 1147, 
1156 (2008).  See also Tarver v. Shinseki, 557 F.3d 1371, 
1377 (Fed. Cir. 2009).  In other words, the Board need not 
consider whether the Veteran hypothetically would have been 
entitled to a total disability rating for at least ten years 
preceding his death based on evidence in the claims folder or 
in VA custody prior to his death and the law then applicable 
or subsequently made retroactively applicable.  See Green v. 
Brown, 10 Vet. App. 111, 118-19 (1997); Carpenter v. West, 11 
Vet. App. 140 (1998); Wingo v. West, 11 Vet. App. 307 (1998).  
However, within the context of VA regulations pertaining to 
DIC, "entitled to receive" includes the situation where a 
Veteran would have received total disability compensation at 
the time of death for a service-connected disability rated 
totally disabling for ten years, but for clear and 
unmistakable error by VA in a decision on a claim filed 
during the Veteran's lifetime.  38 C.F.R. § 3.22(b).  In the 
present case, the appellant has raised the issue of clear and 
unmistakable error in a prior December 1966 Board decision, 
for purposes of establishing entitlement to section 1318 
benefits.    

Background Facts and Analysis

The RO granted the Veteran service connection for a nervous 
condition in a May 1946 rating decision.  This condition was 
eventually diagnosed as a paranoid schizophrenic reaction.  
This was his only service-connected disability.  Over time, 
the Veteran was assigned 30, 50, and 70 percent ratings prior 
to March 1, 1956.  Thereafter, from March 1, 1956 to July 1, 
1966, a period lasting over 10 years, he was assigned a 100 
percent rating for his schizophrenia.  But from July 1, 1966 
to November 6, 1967, the Veteran's rating was reduced to 70 
percent disabling.  From November 6, 1967 until his death on 
March [redacted], 1973, the Veteran was reassigned a 100 percent 
rating for his schizophrenia.  

In light of the above evidence, the Veteran was only in 
receipt of a total 100 percent rating from November 6, 1967 
until the date of his death on March [redacted], 1973, a period of 
just under six years.  As such, he did not have a total 100 
percent rating  for a period of ten or more years immediately 
preceding his death.  It follows that he also did not have 
total disability (100 percent) for at least five years from 
the date of his separation from service in April 1946.  
Furthermore, there is no indication or allegation that he was 
a former POW.  In short, based on the above facts, he was not 
in actual receipt of compensation for service-connected 
disability rated as totally disabling by VA for any of the 
required periods of time.  38 C.F.R. § 3.22(a).  

However, as part of her section 1318 claim, the appellant has 
alleged the existence of clear and unmistakable error in a 
December 1966 Board decision that effectively reduced the 
Veteran's evaluation for his schizophrenia from 100 to 70 
percent from July 1, 1966 to November 6, 1967.  In essence, 
the appellant believes this December 1966 Board decision 
prevented the Veteran from having a total 100 percent rating 
for a period of 10 years or more from March 1, 1956 until his 
death on March [redacted], 1973.   See April 2009 hearing testimony.  

In a separate decision accompanying the present one, the 
Board has determined that its earlier December 1966 decision 
was clearly and mistakenly erroneous as to the reduction.  
See 38 C.F.R. § 20.1403(c) (2009).  As such, the Veteran's 
total 100 percent rating for schizophrenia has been 
reinstated from July 1, 1966 to November 6, 1967.  38 C.F.R. 
§ 3.105(a).  It follows that from March 1, 1956 until his 
death on March [redacted], 1973, the Veteran had a total 100 percent 
rating for a period of 10 years or more immediately preceding 
his death.  38 C.F.R. § 3.22(a).  Thus, the Board finds that 
entitlement to section 1318 benefits are met on the basis of 
clear and unmistakable error in the Board's previous December 
1966 decision.  38 C.F.R. § 3.22(b).  The appellant's appeal 
is granted.  


ORDER

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is granted.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


